Case 1:20-cv-10701-DPW Document 123-10 Filed 09/24/20 Page 1 of 33

From: John Rosenthal (i
To: "Buckley, Timothy (GOV)" <i

Subject: RE: Federal judge says he will issue order allowing Mass. gun shops to reopen
Date: Fri, 8 May 2020 14:07:32 +0000
Importance: Normal
Inline-Images: image010.jpg; image011.jpg; image012.jpg; image013.jpg; image014.jpg; image015.jpg;
image016.jpg; image017.jpg; image018.jpg; image019.jpg

 

CAUTION: This email originated from a sender outside of the Commonwealth of Massachusetts
mail system. Do not click on links or open attachments unless you recognize the sender and
know the content is safe.

Thanks Tim and happy to help in anyway.

John E. Rosenthal, President

Meredith Management

Friends of Boston’s Homeless

Stop Handgun Violence

Police Assisted Addiction and Recovery Initiative
12 Broadway

Beverly, MA 01915

617-965-2200 X.150

From: Buckley, Timothy (GOV) [iii

Sent: Friday, May 8, 2020 10:00 AM
To: John Rosenthal A

Subject: RE: Federal judge says he will issue order allowing Mass. gun shops to reopen

Hi John,
We will keep this mind. Still reviewing the decision.

From: John Rosenthc!| {as

Sent: Friday, May 8, 2020 9:47 AM

To: Buckley, Timothy (GOV) <a

Subject: Federal judge says he will issue order allowing Mass. gun shops to reopen

CAUTION: This email originated from a sender outside of the Commonwealth of Massachusetts mail
system. Do not click on links or open attachments unless you recognize the sender and know the content
is safe.

Hi Tim,

Regarding the story below, which I’m sure you’re seen, needless to say I was disappointed by Judge Woodlock’s order
to reopen gun shops and I’m sure the administration was as well. I haven’t seen a copy of the order yet, but it appears
Woodlock is saying Massachusetts failed to articulate any reason the gun shops needed to be included in the closure of
businesses. Obviously there are many compelling reasons. I’m wondering whether there will be an opportunity to seek
a stay of the order to allow the State to submit its reasons? Stop Handgun Violence would like to support the Governor
in his effort to keep gun stores deemed non-essential. Do you expect the Governor will appeal this decision and is

CONFIDENTIAL GOV0042
Case 1:20-cv-10701-DPW Document 123-10 Filed 09/24/20 Page 2 of 33

there anything we can do to be supportive other than writing an amicus brief on such appeal? Please advise once the
Governor decides what to do on this matter.

Thanks, as always for your and the Governor’s consideration!
Regards, John
John E. Rosenthal, President

Meredith Management

Friends of Boston’s Homeless

Stop Handgun Violence

Police Assisted Addiction and Recovery Initiative
12 Broadway

Beverly, MA 01915

617-965-2200 x 150

Begin forwarded message:---------- Forwarded message ---------

From: The Boston Globe <newsletters@bostonglobe.com>
Date: Thu, May 7, 2020 at 12:47 PM
Subject: Federal judge says he will issue order allowing Mass. gun shops to reopen

"a

View this email in your browser

Ld LJ
BREAKING NEWS ALERT

A federal judge said Thursday he will issue an order allowing gun shops in Massachusetts
to reopen, ruling that Governor Charlie Baker’s decision to shutter them along with
thousands of other “non-essential” businesses infringed on the Second Amendment rights
of those seeking to buy a firearm.

“There’s no justification here,” US District Judge Douglas P. Woodlock said during a two-
hour virtual hearing, arguing he doesn’t see a fit “between the goals of the emergency
declared by the Commonwealth and the burdening of the constitutional rights of the
defendants in this narrow area.”

CONFIDENTIAL GOV0043
Case 1:20-cv-10701-DPW Document 123-10 Filed 09/24/20 Page 3 of 33

From: "Rodrigues, Michael J (SEN)" <
To: "Mahoney, Elizabeth K. (GOV)'
Ce: "Polito, Karyn (GOV)"
Subject: Re: [External]: Something to consider
Date: Wed, 20 May 2020 17:59:09 +0000
Importance: Normal

 
 
 

 

Perfect
Sent from my iPhone

On May 20, 2020, at 1:57 PM, Mahoney, Elizabeth K. (GOV)
wrote:

Absolutely. Senator, | will gather some additional information and circle back with you.

Thanks,
Elizabeth

From: Polito, Karyn (GOV)

Sent: Wednesday, May 20, 2020 1:53 PM

To: Michael Rodrigues

Cc: Mahoney, Elizabeth K. (GOV)

Subject: Re: [External]: Something to consider

Elizabeth
Can you respond to Sen Rodrigues.
Thank you.

Sent from my iPhone

On May 20, 2020, at 12:24 PM, Rodrigues, Michael J (SEN) {a wrote:

Who should I go to with this?
Sent from my iPhone
Begin forwarded message:
From: Paul Joncas | awoareavessemenl
Date: May 19, 2020 at 10:23:
To: "Rodrigues, Michael (SEN)"
Subject: [External]: Something to consider

CONFIDENTIAL

GOV0158
Case 1:20-cv-10701-DPW Document 123-10 Filed 09/24/20 Page 4 of 33

Mike,

We received notice the other day that since ranges are open, all training classes will need to be held in
person while following restrictions on face coverings and social distancing.

Do you think it is possible to get them to reconsider and continue to allow remote classes via zoom.
Most people including the instructor would feel more comfortable. It doesn't make sense to force in
person classes when remote classes are working. The Governor is asking people work remote when
possible, this seems to go against the spirit of his request. See Below.

Thank You,

Paul Joncas

From: "Firearms Licensing re
Date: May 18, 2020 at 7:49:11 PM

To: Undisclosed recipients:;

Subject: BFS / LEOSA Training Update

Good Evening,

Based upon the Governor’s newest orders concerning the Covid-19 pandemic, BFS and LEOSA
training may resume in person, and all shooting ranges may open, as of May 18, 2020. All
existing requirements regarding BFS/LEOSA and shooting ranges are in effect.

Furthermore, pursuant to the Governor’s Orders, all social distancing and face covering
guidelines must be adhered to for each BFS and LEOSA course and for all activity at any
shooting range until further notice.

Please be advised that the Colonel’s authorization for the virtual online Basic Firearm Safety
Program expires close of business on Saturday, May 23, 2020.

Kristin M. Ryan

Firearms Licensing
Massachusetts State Police
470 Worcester Road
Framingham, MA 01702
508-820-2299

CONFIDENTIAL GOV0159
Case 1:20-cv-10701-DPW Document 123-10 Filed 09/24/20 Page 5 of 33

From: Sarah McK cc SA.

To: "Gov. Charles Duane Baker Jr." <charlie.baker@massmail.state.ma.us>
Subject: Thank you for keeping gun stores closed during COVID19 crisis
Date: Mon, 27 Apr 2020 19:54:18 -0400
Importance: Normal

 

CAUTION: This email originated from a sender outside of the Commonwealth of Massachusetts
mail system. Do not click on links or open attachments unless you recognize the sender and
know the content is safe.

Dear Governor Baker,

Dear Governor Baker

Thank you for keeping gun stores closed during the COVID-19 pandemic.

Allowing gun stores to reopen during this time would threaten public health and safety.

It would increase risks of death from domestic violence homicides, suicides, and unintentional shootings.
I heartily support your decision to keep gun stores closed.

Thank you!

Sincerely,
Sarah McKee

Amherst, WI 01002

CONFIDENTIAL GOV0426
Case 1:20-cv-10701-DPW Document 123-10 Filed 09/24/20 Page 6 of 33

From: Judy Mouradian [is

To: "Gov. Charles Duane Baker Jr." <charlie.baker@massmail.state.ma.us>
Subject: Thank you for keeping gun stores closed during COVID19 crisis
Date: Mon, 27 Apr 2020 16:09:24 -0400
Importance: Normal

 

CAUTION: This email originated from a sender outside of the Commonwealth of Massachusetts
mail system. Do not click on links or open attachments unless you recognize the sender and
know the content is safe.

Dear Governor Baker,

Dear Governor Baker

Thank you for keeping gun stores closed during the COVID-19 pandemic.

Allowing gun stores to reopen during this time is a threat to public health and safety with increased risk of
death from domestic violence homicides, suicides, and unintentional shootings. We support your decision to
keep gun stores closed.

Thank you.

Sincerely,
Judy Mouradian

Newburyport, MA 01950

CONFIDENTIAL GOV0427
Case 1:20-cv-10701-DPW Document 123-10 Filed 09/24/20 Page 7 of 33

From: Stephen Shaw

To: "Gov. Charles Duane Baker Jr." <charlie.baker@massmail.state.ma.us>
Subject: Thank you for keeping gun stores closed during COVID19 crisis
Date: Tue, 21 Apr 2020 23:19:30 -0400
Importance: Normal

 

CAUTION: This email originated from a sender outside of the Commonwealth of Massachusetts
mail system. Do not click on links or open attachments unless you recognize the sender and
know the content is safe.

Dear Governor Baker,

Dear Governor Baker

Thank you for all the work you are doing during the Covid-19 pandemic. Keeping gun stores closed during
this time is an important part of that work. Allowing gun stores to reopen during this time is a threat to
public health and safety with increased risk of death from domestic violence homicides, suicides, and

unintentional shootings. We support your decision to keep gun stores closed.

Thanks also for your emphasis on testing and contact tracing. As you know this is the key aspect that will
allow us to return to a semblance of normalcy while we buy time for treatments and a vaccine.

I know how difficult this has been for state governments, but your work has been brilliant, and I want you to
know it has not gone unnoticed. Stay well.

Thank you.

Sincerely,
Stephen Shaw

Millbury, MA 01527

CONFIDENTIAL GOV0428
Case 1:20-cv-10701-DPW Document 123-10 Filed 09/24/20 Page 8 of 33

From: Stephen Powe [iia

To: "Gov. Charles Duane Baker Jr." <charlie.baker@massmail.state.ma.us>
Subject: Thank you for keeping gun stores closed during COVID19 crisis
Date: Tue, 21 Apr 2020 15:33:46 -0400
Importance: Normal

 

CAUTION: This email originated from a sender outside of the Commonwealth of Massachusetts
mail system. Do not click on links or open attachments unless you recognize the sender and
know the content is safe.

Dear Governor Baker,

Dear Governor Baker

Thank you for keeping gun stores closed during the COVID-19 pandemic.

Allowing gun stores to reopen during this time is a threat to public health and safety with increased risk of
death from domestic violence homicides, suicides, and unintentional shootings. We support your decision to
keep gun stores closed.

Thank you.

Sincerely,
Stephen Power

Vineyard Hvn, MA 02568

CONFIDENTIAL GOV0429
Case 1:20-cv-10701-DPW Document 123-10 Filed 09/24/20 Page 9 of 33

From: Les Toy!cr

To: "Gov. Charles Duane Baker Jr." <charlie.baker@massmail.state.ma.us>
Subject: Thank you for keeping gun stores closed during COVID19 crisis
Date: Tue, 21 Apr 2020 15:11:34 -0400
Importance: Normal

 

CAUTION: This email originated from a sender outside of the Commonwealth of Massachusetts
mail system. Do not click on links or open attachments unless you recognize the sender and
know the content is safe.

Dear Governor Baker,

Dear Governor Baker

Thank you for keeping gun stores closed during the COVID-19 pandemic.

Allowing gun stores to reopen during this time is a threat to public health and safety with increased risk of
death from domestic violence homicides, suicides, and unintentional shootings. We support your decision to
keep gun stores closed.

Thank you.

Sincerely,
Les Taylor

Marshfield, MA 02050

CONFIDENTIAL GOV0430
Case 1:20-cv-10701-DPW Document 123-10 Filed 09/24/20 Page 10 of 33

From: "Nilah M. MacDonald"

To: "Gov. Charles Duane Baker Jr." <charlie.baker@massmail.state.ma.us>
Subject: Thank you for keeping gun stores closed during COVID19 crisis
Date: Mon, 20 Apr 2020 21:37:06 -0400
Importance: Normal

 

CAUTION: This email originated from a sender outside of the Commonwealth of Massachusetts
mail system. Do not click on links or open attachments unless you recognize the sender and
know the content is safe.

Dear Governor Baker,

Dear Governor Baker

Thank you for keeping gun stores closed during the COVID-19 pandemic.

Allowing gun stores to reopen during this time is a threat to public health and safety with increased risk of
death from domestic violence homicides, suicides, and unintentional shootings. We support your decision to
keep gun stores closed.

Thank you.

Sincerely,
Nilah M. MacDonald

Scituate, MA 02066

CONFIDENTIAL GOV0431
Case 1:20-cv-10701-DPW Document 123-10 Filed 09/24/20 Page 11 of 33

From: Virginia Jastrom) ii

To: "Gov. Charles Duane Baker Jr." <charlie.baker@massmail.state.ma.us>
Subject: Thank you for keeping gun stores closed during COVID19 crisis
Date: Mon, 20 Apr 2020 20:17:52 -0400
Importance: Normal

 

CAUTION: This email originated from a sender outside of the Commonwealth of Massachusetts
mail system. Do not click on links or open attachments unless you recognize the sender and
know the content is safe.

Dear Governor Baker,

Dear Governor Baker

Thank you for keeping gun stores closed during the COVID-19 pandemic.

Allowing gun stores to reopen during this time is a threat to public health and safety with increased risk of
death from domestic violence homicides, suicides, and unintentional shootings. We support your decision to
keep gun stores closed.

Thank you.

Sincerely,
Virginia Jastromb

Northampton, MA 01060

CONFIDENTIAL GOV0432
Case 1:20-cv-10701-DPW Document 123-10 Filed 09/24/20 Page 12 of 33

From: Bonnie Gorman RN

To: "Gov. Charles Duane Baker Jr." <charlie.baker@massmail.state.ma.us>
Subject: Thank you for keeping gun stores closed during COVID19 crisis
Date: Mon, 20 Apr 2020 19:23:45 -0400
Importance: Normal

 

CAUTION: This email originated from a sender outside of the Commonwealth of Massachusetts
mail system. Do not click on links or open attachments unless you recognize the sender and
know the content is safe.

Dear Governor Baker,

Dear Governor Baker

Thank you for keeping gun stores closed during the COVID-19 pandemic.

Allowing gun stores to reopen during this time is a threat to public health and safety with increased risk of
death from domestic violence homicides, suicides, and unintentional shootings. We support your decision to
keep gun stores closed.

Thank you.

Sincerely,
Bonnie Gorman RN

Quincy, MA 02169

CONFIDENTIAL GOV0433
Case 1:20-cv-10701-DPW Document 123-10 Filed 09/24/20 Page 13 of 33

From: Lavra Kein

To: "Gov. Charles Duane Baker Jr." <charlie.baker@massmail.state.ma.us>
Subject: Thank you for keeping gun stores closed during COVID19 crisis
Date: Mon, 20 Apr 2020 19:11:33 -0400
Importance: Normal

 

CAUTION: This email originated from a sender outside of the Commonwealth of Massachusetts
mail system. Do not click on links or open attachments unless you recognize the sender and
know the content is safe.

Dear Governor Baker,

Dear Governor Baker

Thank you for keeping gun stores closed during the COVID-19 pandemic.

Allowing gun stores to reopen during this time is a threat to public health and safety with increased risk of
death from domestic violence homicides, suicides, and unintentional shootings. I am shocked that this is
even being considered. It's just a matter of time that domestic violence incidents will increase and perceived
insults will be answered with a gun. P

We support your decision to keep gun stores closed. PLEASE.

Thank you.

Laura Klein
Watertown, MA

Sincerely,
Laura Klein

Watertown, MA 02472

CONFIDENTIAL GOV0434
Case 1:20-cv-10701-DPW Document 123-10 Filed 09/24/20 Page 14 of 33

From: Dorothy Miller [a

To: "Gov. Charles Duane Baker Jr." <charlie.baker@massmail.state.ma.us>
Subject: Thank you for keeping gun stores closed during COVID19 crisis
Date: Mon, 20 Apr 2020 18:20:58 -0400
Importance: Normal

 

CAUTION: This email originated from a sender outside of the Commonwealth of Massachusetts
mail system. Do not click on links or open attachments unless you recognize the sender and
know the content is safe.

Dear Governor Baker,

Dear Governor Baker

Thank you for keeping gun stores closed during the COVID-19 pandemic.

Allowing gun stores to reopen during this time is a threat to public health and safety with increased risk of
death from domestic violence homicides, suicides, and unintentional shootings. We support your decision to
keep gun stores closed.

Thank you.

Sincerely,
Dorothy Miller

Newton, MA 02459

CONFIDENTIAL GOV0435
Case 1:20-cv-10701-DPW Document 123-10 Filed 09/24/20 Page 15 of 33

From: Peter Townsend [a

To: "Gov. Charles Duane Baker Jr." <charlie.baker@massmail.state.ma.us>
Subject: Thank you for keeping gun stores closed during COVID19 crisis
Date: Mon, 20 Apr 2020 17:34:05 -0400
Importance: Normal

 

CAUTION: This email originated from a sender outside of the Commonwealth of Massachusetts
mail system. Do not click on links or open attachments unless you recognize the sender and
know the content is safe.

Dear Governor Baker,

Dear Governor Baker

Thank you for keeping gun stores closed during the COVID-19 pandemic.

Allowing gun stores to reopen during this time is a threat to public health and safety with increased risk of
death from domestic violence homicides, suicides, and unintentional shootings. We support your decision to
keep gun stores closed.

Thank you.

Sincerely,
Peter Townsend

Ashland, MA 01721

CONFIDENTIAL GOV0436
Case 1:20-cv-10701-DPW Document 123-10 Filed 09/24/20 Page 16 of 33

From: Erin McNamara (i

To: "Gov. Charles Duane Baker Jr." <charlie.baker@massmail.state.ma.us>
Subject: Thank you for keeping gun stores closed during COVID19 crisis
Date: Mon, 20 Apr 2020 16:26:01 -0400
Importance: Normal

 

CAUTION: This email originated from a sender outside of the Commonwealth of Massachusetts
mail system. Do not click on links or open attachments unless you recognize the sender and
know the content is safe.

Dear Governor Baker,

Dear Governor Baker

Thank you for keeping gun stores closed during the COVID-19 pandemic.

Allowing gun stores to reopen during this time is a threat to public health and safety with increased risk of
death from domestic violence homicides, suicides, and unintentional shootings. We support your decision to
keep gun stores closed.

Thank you.

Sincerely,
Erin McNamara

Lenox, MA 01240

CONFIDENTIAL GOV0437
Case 1:20-cv-10701-DPW Document 123-10 Filed 09/24/20 Page 17 of 33

From: Lynn Benson

To: "Gov. Charles Duane Baker Jr." <charlie.baker@massmail.state.ma.us>
Subject: Thank you for keeping gun stores closed during COVID19 crisis
Date: Mon, 20 Apr 2020 15:39:22 -0400
Importance: Normal

 

CAUTION: This email originated from a sender outside of the Commonwealth of Massachusetts
mail system. Do not click on links or open attachments unless you recognize the sender and
know the content is safe.

Dear Governor Baker,

Dear Governor Baker

Thank you for keeping gun stores closed during the COVID-19 pandemic.

Allowing gun stores to reopen during this time is a threat to public health and safety with increased risk of
death from domestic violence homicides, suicides, and unintentional shootings. We support your decision to
keep gun stores closed.

Thank you.

Sincerely,
Lynn Bengston

Belchertown, MA 01007

CONFIDENTIAL GOV0438
Case 1:20-cv-10701-DPW Document 123-10 Filed 09/24/20 Page 18 of 33

From: Margaret Fels i

To: "Gov. Charles Duane Baker Jr." <charlie.baker@massmail.state.ma.us>
Subject: Thank you for keeping gun stores closed during COVID19 crisis
Date: Mon, 20 Apr 2020 15:34:57 -0400
Importance: Normal

 

CAUTION: This email originated from a sender outside of the Commonwealth of Massachusetts
mail system. Do not click on links or open attachments unless you recognize the sender and
know the content is safe.

Dear Governor Baker,

Dear Governor Baker

Thank you for keeping gun stores closed during the COVID-19 pandemic.

Allowing gun stores to reopen during this time is a threat to public health and safety with increased risk of
death from domestic violence homicides, suicides, and unintentional shootings. We support your decision to
keep gun stores closed.

Thank you.

Sincerely,

a Eells

Framingham, MA 01701

CONFIDENTIAL GOV0439
Case 1:20-cv-10701-DPW Document 123-10 Filed 09/24/20 Page 19 of 33

From: Christine Roane [is

To: "Gov. Charles Duane Baker Jr." <charlie.baker@massmail.state.ma.us>
Subject: Thank you for keeping gun stores closed during COVID19 crisis
Date: Mon, 20 Apr 2020 15:25:07 -0400
Importance: Normal

 

CAUTION: This email originated from a sender outside of the Commonwealth of Massachusetts
mail system. Do not click on links or open attachments unless you recognize the sender and
know the content is safe.

Dear Governor Baker,

Dear Governor Baker

Thank you for keeping gun stores closed during the COVID-19 pandemic.

Allowing gun stores to reopen during this time is a threat to public health and safety with increased risk of
death from domestic violence homicides, suicides, and unintentional shootings. We support your decision to
keep gun stores closed.

Thank you.

Sincerely,
Christine Roane

Springfield, MA 01108

CONFIDENTIAL GOV0440
Case 1:20-cv-10701-DPW Document 123-10 Filed 09/24/20 Page 20 of 33

From: NK Accvedo

To: "Gov. Charles Duane Baker Jr." <charlie.baker@massmail.state.ma.us>
Subject: Thank you for keeping gun stores closed during COVID19 crisis
Date: Mon, 20 Apr 2020 15:17:40 -0400
Importance: Normal

 

CAUTION: This email originated from a sender outside of the Commonwealth of Massachusetts
mail system. Do not click on links or open attachments unless you recognize the sender and
know the content is safe.

Dear Governor Baker,

Dear Governor Baker

Thank you for keeping gun stores closed during the COVID-19 pandemic.

Allowing gun stores to reopen during this time is a threat to public health and safety with increased risk of
death from domestic violence homicides, suicides, and unintentional shootings. We support your decision to
keep gun stores closed.

Thank you.

Sincerely,
NK Acevedo

Dorchester, MA 02122

CONFIDENTIAL GOV0441
Case 1:20-cv-10701-DPW Document 123-10 Filed 09/24/20 Page 21 of 33

From: Katie Ward

To: "Gov. Charles Duane Baker Jr." <charlie.baker@massmail.state.ma.us>
Subject: Thank you for keeping gun stores closed during COVID19 crisis
Date: Mon, 20 Apr 2020 14:46:33 -0400
Importance: Normal

 

CAUTION: This email originated from a sender outside of the Commonwealth of Massachusetts
mail system. Do not click on links or open attachments unless you recognize the sender and
know the content is safe.

Dear Governor Baker,

Dear Governor Baker

Thank you for keeping gun stores closed during the COVID-19 pandemic.

Allowing gun stores to reopen during this time is a threat to public health and safety with increased risk of
death from domestic violence homicides, suicides, and unintentional shootings. We support your decision to
keep gun stores closed.

Thank you.

Katie ward

Sincerely,
Katie Ward

medford, MA 02155

CONFIDENTIAL GOV0442
Case 1:20-cv-10701-DPW Document 123-10 Filed 09/24/20 Page 22 of 33

From: John Cox [as

To: "Gov. Charles Duane Baker Jr." <charlie.baker@massmail.state.ma.us>
Subject: Thank you for keeping gun stores closed during COVID19 crisis
Date: Mon, 20 Apr 2020 14:38:08 -0400
Importance: Normal

 

CAUTION: This email originated from a sender outside of the Commonwealth of Massachusetts
mail system. Do not click on links or open attachments unless you recognize the sender and
know the content is safe.

Dear Governor Baker,

Dear Governor Baker

Thank you for keeping gun stores closed during the COVID-19 pandemic.

Allowing gun stores to reopen during this time is a threat to public health and safety with increased risk of
death from domestic violence homicides, suicides, and unintentional shootings. We support your decision to
keep gun stores closed.

Thank you.

Sincerely,
John Cox

Natick, MA 01760

CONFIDENTIAL GOV0443
Case 1:20-cv-10701-DPW Document 123-10 Filed 09/24/20 Page 23 of 33

From: Ann Bern

To: "Gov. Charles Duane Baker Jr." <charlie.baker@massmail.state.ma.us>
Subject: Thank you for keeping gun stores closed during COVID19 crisis
Date: Mon, 20 Apr 2020 14:13:55 -0400
Importance: Normal

 

CAUTION: This email originated from a sender outside of the Commonwealth of Massachusetts
mail system. Do not click on links or open attachments unless you recognize the sender and
know the content is safe.

Dear Governor Baker,

Dear Governor Baker

Thank you for keeping gun stores closed during the COVID-19 pandemic.

Allowing gun stores to reopen during this time is a threat to public health and safety with increased risk of
death from domestic violence homicides, suicides, and unintentional shootings. We support your decision to
keep gun stores closed.

Thank you.

Sincerely,
Ann Berndt

Belmont, MA 02478

CONFIDENTIAL GOV0444
Case 1:20-cv-10701-DPW Document 123-10 Filed 09/24/20 Page 24 of 33

From: Sarah Stewart [i

To: "Gov. Charles Duane Baker Jr." <charlie.baker@massmail.state.ma.us>
Subject: Thank you for keeping gun stores closed during COVID19 crisis
Date: Mon, 20 Apr 2020 14:13:43 -0400
Importance: Normal

 

CAUTION: This email originated from a sender outside of the Commonwealth of Massachusetts
mail system. Do not click on links or open attachments unless you recognize the sender and
know the content is safe.

Dear Governor Baker,

Dear Governor Baker

Thank you for keeping gun stores closed during the COVID-19 pandemic.

Allowing gun stores to reopen during this time is a threat to public health and safety with increased risk of
death from domestic violence homicides, suicides, and unintentional shootings. We support your decision to
keep gun stores closed.

Thank you.

Sincerely,
Sarah Stewart

Watertown, MA 02472

CONFIDENTIAL GOV0445
Case 1:20-cv-10701-DPW Document 123-10 Filed 09/24/20 Page 25 of 33

From: Donald Di Russo <i

To: "Gov. Charles Duane Baker Jr." <charlie.baker@massmail.state.ma.us>
Subject: Thank you for keeping gun stores closed during COVID19 crisis
Date: Mon, 20 Apr 2020 14:11:31 -0400
Importance: Normal

 

CAUTION: This email originated from a sender outside of the Commonwealth of Massachusetts
mail system. Do not click on links or open attachments unless you recognize the sender and
know the content is safe.

Dear Governor Baker,

Dear Governor Baker

Thank you for keeping gun stores closed during the COVID-19 pandemic.

Allowing gun stores to reopen during this time is a threat to public health and safety with increased risk of
death from domestic violence homicides, suicides, and unintentional shootings. We support your decision to
keep gun stores closed.

Thank you.

Sincerely,
Donald Di Russo

Hyde Park, MA 02136

CONFIDENTIAL GOV0446
Case 1:20-cv-10701-DPW Document 123-10 Filed 09/24/20 Page 26 of 33

From: Sheila Parks [i

To: "Gov. Charles Duane Baker Jr." <charlie.baker@massmail.state.ma.us>
Subject: Thank you for keeping gun stores closed during COVID19 crisis
Date: Mon, 20 Apr 2020 14:06:28 -0400
Importance: Normal

 

CAUTION: This email originated from a sender outside of the Commonwealth of Massachusetts
mail system. Do not click on links or open attachments unless you recognize the sender and
know the content is safe.

Dear Governor Baker,

Dear Governor Baker

Thank you for keeping gun stores closed during the COVID-19 pandemic.

Allowing gun stores to reopen during this time is a threat to public health and safety with increased risk of
death from domestic violence homicides, suicides, and unintentional shootings. We support your decision to
keep gun stores closed.

Thank you.

Sincerely,
Sheila Parks

Watertown, MA 02472

CONFIDENTIAL GOV0447
Case 1:20-cv-10701-DPW Document 123-10 Filed 09/24/20 Page 27 of 33

From: Maureen McCarthy [i

To: "Gov. Charles Duane Baker Jr." <charlie.baker@massmail.state.ma.us>
Subject: Thank you for keeping gun stores closed during COVID19 crisis
Date: Mon, 20 Apr 2020 13:48:42 -0400
Importance: Normal

 

CAUTION: This email originated from a sender outside of the Commonwealth of Massachusetts
mail system. Do not click on links or open attachments unless you recognize the sender and
know the content is safe.

Dear Governor Baker,

Dear Governor Baker

Thank you for keeping gun stores closed during the COVID-19 pandemic.

Allowing gun stores to reopen during this time is a threat to public health and safety with increased risk of
death from domestic violence homicides, suicides, and unintentional shootings. We support your decision to
keep gun stores closed.

Thank you.

Sincerely,
Maureen McCarthy

Marblehead, MA 01945

CONFIDENTIAL GOV0448
Case 1:20-cv-10701-DPW Document 123-10 Filed 09/24/20 Page 28 of 33

From: Norah Dooley as

To: "Gov. Charles Duane Baker Jr." <charlie.baker@massmail.state.ma.us>
Subject: Thank you for keeping gun stores closed during COVID19 crisis
Date: Mon, 20 Apr 2020 13:45:50 -0400
Importance: Normal

 

CAUTION: This email originated from a sender outside of the Commonwealth of Massachusetts
mail system. Do not click on links or open attachments unless you recognize the sender and
know the content is safe.

Dear Governor Baker,

Dear Governor Baker

Thank you for keeping gun stores closed during the COVID-19 pandemic.

Allowing gun stores to reopen during this time is a threat to public health and safety with increased risk of
death from domestic violence homicides, suicides, and unintentional shootings. We support your decision to
keep gun stores closed.

Thank you.

Sincerely,
Norah Dooley

Brookline, MA 02446

CONFIDENTIAL GOV0449
Case 1:20-cv-10701-DPW Document 123-10 Filed 09/24/20 Page 29 of 33

From: sonya coleman —_s -

To: "Gov. Charles Duane Baker Jr." <charlie.baker@massmail.state.ma.us>
Subject: Keep gun stores closed during COVID19 crisis
Date: Mon, 20 Apr 2020 12:02:02 -0400
Importance: Normal

 

CAUTION: This email originated from a sender outside of the Commonwealth of Massachusetts
mail system. Do not click on links or open attachments unless you recognize the sender and
know the content is safe.

Dear Governor Baker,
Dear Governor Baker

Allowing gun stores to reopen during the COVID-19 pandemic is a threat to public health and safety with
increased risk of death from domestic violence homicides, suicides, and unintentional shootings. We support
your decision to keep gun stores closed.

Thank you.
Sonya Coleman
Stop Handgun Violence Community Organizer

Sincerely,
sonya coleman

Beverly, MA 01915

CONFIDENTIAL GOV0450
Case 1:20-cv-10701-DPW Document 123-10 Filed 09/24/20 Page 30 of 33

From: David 1

To: charlie.baker@massmail.state.ma.us
Subject: See Attached
Date: Fri, 17 Apr 2020 17:18:23 -0400
Importance: Normal
Attachments: Patriot_sDay.pdf

 

CAUTION: This email originated from a sender outside of the Commonwealth of Massachusetts
mail system. Do not click on links or open attachments unless you recognize the sender and
know the content is safe.

CONFIDENTIAL GOV0451
Case 1:20-cv-10701-DPW Document 123-10 Filed 09/24/20 Page 31 of 33

TO: Governor Charles Baker

It is appropriate to celebrate Patriot’s Day in the
Commonwealth by reminding our elected officials of their
sworn duty to protect and defend our civil rights. This is
especially critical in times during great challenges like the
one we face now.

As a citizen of the Commonwealth and a strong supporter
of the Constitution, | am calling on you to act appropriately
by protecting our Second Amendment civil rights.

 

Our community should not be discriminated against at any time. Work with our
Second Amendment community to establish the following:

e Issue an emergency order extending all firearm related licenses, including
retailers, for 180 days past the end of the COVID-19 crisis, or until they can
be processed.

e Re-classify firearm retailers and shooting ranges as “essential” entities.
These places are essential to exercising our Second Amendment civil rights.
Work with our community to establish health related guidelines.

e Order the State Police to reactivate firearm safety training using the
protocols necessary for safety. This is a state mandate for citizens
attempting to exercise their civil rights. Shutting down certified training is
shutting down access to a protected right.

e Require local firearm licensing authorities to establish safe practices to
process new applications for firearm licenses.

e In general work with our community and cease actively working against us.

Signed: A Disenfranchised Citizen of the Commonwealth

CONFIDENTIAL GOV0452
Case 1:20-cv-10701-DPW Document 123-10 Filed 09/24/20 Page 32 of 33

From: Jeff Breton

To: "charlie.baker@mass.gov" <charlie.baker@massmail.state.ma.us>
Subject:
Date: Sun, 5 Apr 2020 16:37:44 +0000
Importance: Normal

 

CAUTION: This email originated from a sender outside of the Commonwealth of Massachusetts
mail system. Do not click on links or open attachments unless you recognize the sender and
know the content is safe.

https://www.nraila.org/articles/20200329/florida-alert-us-dept-of-homeland-security-adds-gun-retailers-and-
firearms-industry-to-essential-business-list-amid-coronavirus-outbreak

|<cell>|<email>|

CONFIDENTIAL GOV0453
Case 1:20-cv-10701-DPW Document 123-10 Filed 09/24/20 Page 33 of 33

: "Daniel Vaillancourt Sent You a Personal Message"
<
To: charlie.baker@massmail.state.ma.us
Subject: why are gun stores not deemed essential and why are they not getting help in my state?
Date: Thu, 2 Apr 2020 15:11:17 +0000
Importance: Normal

From

 

CAUTION: This email originated from a sender outside of the Commonwealth of Massachusetts mail
system. Do not click on links or open attachments unless you recognize the sender and know the content is
safe.

Dear Gov. Charlie Baker,
PBS and the post office and the Kennedy center get Grant's and then fire their whole orchestra then you
Baker claim that guns arent essential so they dont get help or get to stay open... what is wrong with you

people it's a enumerated rite in our constitution there as no suspension of rights! get back to work assholes

Sincerely,

Mr. Daniel Vaillancourt

  

Monson, MA 01057-9703

This message was sent by KnowWho, as a service provider, on behalf of an individual associated with
National Write Your Congressman. Please contact Chris Brown at
for more information.

  

CONFIDENTIAL GOV0454
